Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  158228 & (16)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158228
                                                                    COA: 341942
                                                                    Jackson CC: 15-004512-FH
  EDMUND DANIEL BARSKI,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 27, 2018 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court. The motion to compel
  production of transcripts is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2019
         b0926
                                                                               Clerk